Case 8:20-cv-02196-AEP Document 41 Filed 04/13/21 Page 1 of 1 PageID 240




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

  PAUL LITTLE,

                 Plaintiffs,

  v.                                                                Case No. 8:20-cv-02196-AEP

  RITCHEY’S TRUCK REPAIR, INC.
  and RITCHEY’S WRECKER AND
  TRANSPORT SERVICE, L.L.C.,

                 Defendant.
                                              /

                                           ORDER

         The parties have filed a Mediation Report (Doc. 40) indicating that the parties reached

  a full settlement in this case. Accordingly, pursuant to Local Rule 3.09(b), this action is

  DISMISSED WITHOUT PREJUDICE to the right of any party, within sixty (60) days from

  the date of this Order, to re-open the case for entry of a stipulated final order or a judgment or

  for further proceedings. The Clerk is directed to (1) administratively close the case and (2)

  terminate all pending deadlines.

         DONE AND ORDERED in Tampa, Florida, on this 13th day of April, 2021.




  cc: Counsel of Record
